MILLS, Judge.
Florida Bar Owners appeals and the Division of Alcoholic Beverages and Tobacco of the Department of Business Regulation (the Division) cross-appeals an order of the trial court which dismissed with prejudice Florida Bar Owners’ petition for declaratory relief. We affirm.
Florida Bar Owners, Inc. is a nonprofit corporation operating in Florida. The shareholders of this corporation are small bar owners who have been issued licenses to sell beer and wine and who have attempted to obtain but have been denied licenses to sell liquor.
By way of a petition for declaratory relief, Florida Bar Owners attacked, on due process and equal protection grounds, the constitutionality of Section 561.20(1), Florida Statutes (1981), which limits the number of liquor licenses that may be issued in any one county. The trial court dismissed the petition with prejudice, ruling that although Florida Bar Owners was entitled to seek declaratory relief, the statute was not unconstitutional. This timely appeal and cross-appeal followed.
We agree with the Division that there is no actual controversy in this case. There are no allegations in the petition nor is there any evidence in the record to indicate that Florida Bar Owners as an entity has ever applied for or been denied a liquor license. On this record, therefore, Florida Bar Owners was not entitled to seek declaratory relief. Grady v. Department of Professional Regulation, 402 So.2d 438 (Fla. 3d DCA 1981). Accordingly, we decline to address the constitutional question and affirm the trial court’s dismissal of the petition.
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.